Two deputy sheriffs and a special deputy armed with a search warrant raided the home of defendant and searched the premises "even to the outer courts." They found no whisky in the house, outhouses, or within the curtilage. Failing to find any whisky within the curtilage, the deputies went directly from the crib to a briar patch about 50 yards away, and each of them found a pint of whisky hidden in the grass and briars next to a fence. There was no path leading to the whisky and nothing unusual to indicate that the whisky was there, but each of them got a pint. What became of the three pints of whisky is not shown.
There is no evidence to connect the defendant with the possession of the three pints of whisky and the court should have given the general charge as requested. Tuggle v. State,22 Ala. App. 89, 112 So. 540.
For the error in failing to give this charge, the judgment is reversed, and the cause is remanded.
Reversed and remanded.